Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00093-CR

                                        EX PARTE Greg SAUL

                     From the 218th Judicial District Court, Wilson County, Texas
                                  Trial Court No. 15-01-002-HCW
                             Honorable Russell Wilson, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 1, 2015

AFFIRMED

           Greg Saul appeals the trial court’s order denying relief in Saul’s application for a writ of

habeas corpus challenging extradition. Saul’s sole issue is that the evidence is insufficient to show

that he is the individual named in the governor’s warrant and the extradition request received from

the State of Oklahoma.

           An applicant for habeas corpus may assert he is not the person named in the request for

extradition. Wright v. State, 717 S.W.2d 485, 487 (Tex. App.—San Antonio 1986, no pet.). Once

identity is in issue, the burden shifts to the demanding state to prove the correct individual is being

held for extradition. Ex parte Smith, 36 S.W.3d 927, 928 (Tex. App.—San Antonio 2001, no pet.).

Identity need not be shown beyond a reasonable doubt in a habeas proceeding. Ex parte Martinez,

530 S.W.2d 578, 580-82 (Tex. Crim. App. 1975).
                                                                                       04-15-00093-CR


       The trial court held a hearing on Saul’s application, in which he alleged he was “not the

person named in the request for extradition.” The trial court admitted into evidence State’s Exhibit

1, which included a warrant signed by Governor Greg Abbott reciting that Oklahoma had requested

the State of Texas arrest “Gregory Alan Saul, Sr.,” and deliver him to Oklahoma authorities and

the request for extradition from the Governor of Oklahoma. The supporting documents in State’s

Exhibit 1 reflect that in February 2012, the District Attorney of Cleveland County, Oklahoma

charged Gregory Alan Saul Sr. with three counts of first degree rape, two counts of second degree

rape, two counts of forcible oral sodomy, willful solicitation of a minor to participate/distribute

child pornography, and engaging in a pattern of criminal offenses. The documents state that

Gregory Alan Saul Sr., whose date of birth is March 13, 1947, was arrested on February 20, 2012,

in Cleveland County, and bond was set. State’s Exhibit 1 contains an amended information, filed

in Cleveland County in 2013, which added additional charges against Saul, and the affidavit of the

Cleveland County District Attorney, which states Saul fled the jurisdiction.

       State’s Exhibit 1 also included a photograph and fingerprints of Gregory Alan Saul Sr.

However, these documents were created in Wilson County, Texas, in December 2014, when Saul

was arrested and refused to waive extradition. State’s Exhibit 1 did not include any photograph or

fingerprints created in Oklahoma. At the close of the evidence, Saul argued the evidence was

insufficient to support a finding that appellant was the individual who had been charged in

Oklahoma. The court recessed the proceedings without making a ruling.

       The following day, the trial court granted the State’s motion to reopen the evidence. The

State introduced an audio recording of appellant’s December 2014 arrest in Texas. On the

recording, appellant states his full name is Gregory Alan Saul Sr. and that his date of birth is March

13, 1947. The State also introduced, without objection, State’s Exhibit 6, a packet of documents

from the Oklahoma State Bureau of Investigation, Identification Division. The packet contains
                                                 -2-
                                                                                       04-15-00093-CR


information, fingerprints, and a photograph received by that office on February 24, 2012, from the

District Attorney of Cleveland County, Oklahoma. The fingerprint card is a form of the Oklahoma

State Bureau of Investigation, is dated February 24, 2012, contains the name “Gregory Alan Saul,

Sr.” and a date of birth of March 13, 1947, and lists the charges against Saul as: three counts of

first degree rape, two counts of second degree rape, two counts of forcible sodomy, solicitation of

a minor for indecent exposure/obscene material, and engaging in a pattern of criminal offenses.

         Israel Brionez, Jr., a fingerprint expert, testified for the State. Brionez testified that he

obtained fingerprints from appellant earlier that day. Those prints were admitted as State’s Exhibit

7. Brionez testified he compared the fingerprints in Exhibit 7 that he took from appellant with

those taken from Gregory Alan Saul Sr. in Oklahoma in February 2012 and found on Exhibit 6.

Brionez testified that the fingerprints on the two exhibits belong to the same individual.

         The State’s undisputed evidence was sufficient to establish that the photograph and

fingerprints in Exhibit 6 belong to the person who is the subject of demand for extradition and the

Governor’s warrant. The State further established that the fingerprints in Exhibit 6 are those of

appellant. That, together with the evidence that appellant identified himself as being Gregory Alan

Saul Sr. and having the same birth date as the person named in the warrant, is sufficient to support

the trial court’s finding that appellant is the individual sought by the State of Oklahoma.

Accordingly, the trial court did not err in denying habeas relief, and we affirm the trial court’s

order.

                                                   Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                 -3-